Case: 12-40749       Document: 00512242220         Page: 1     Date Filed: 05/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 15, 2013

                                       No. 12-40749                        Lyle W. Cayce
                                                                                Clerk

ESTATE OF LAURA ALLISON; WILLIAM ALLGOOD; KIMBERLY NOLET,

                                                  Plaintiffs-Appellees
v.

BILL WANSLEY; DAVID HAYES; CYNTHIA HYATT;
MICHAEL ALLISON; RYAN ZELLER; JOSHUA DEAN; BOBBYE LEFFEL,

                                                  Defendants-Appellants



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 6:11-cv-00100


Before STEWART, Chief Judge, and BENAVIDES and HIGGINSON, Circuit
Judges.
PER CURIAM:*
       Defendants-Appellants (“Appellants”) filed this interlocutory appeal of the
district court’s denial of summary judgment on the defense of qualified
immunity. Plaintiffs-Appellees (“Appellees”) had brought suit in the district
court, alleging that Appellants treated Laura Allison’s serious medical needs
with deliberate indifference while she was incarcerated in the Wood County Jail,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40749    Document: 00512242220     Page: 2   Date Filed: 05/15/2013



                                 No. 12-40749

thereby resulting in her death. We REVERSE and REMAND for further proceedings.
                I. FACTUAL & PROCEDURAL HISTORY
      In February 2007, Decedent Laura Allison (“Decedent Allison”) was
arrested in Wood County, Texas for driving under the influence of alcohol. As
a condition of her sentence, she was required to attend the Victim Impact Panel
(“VIP”) class, which the Wood County Probation Office conducted. On March 17,
2009, Decedent Allison arrived at a VIP class, which Adult Probation
Officer/Community Supervision Officer Colin Kovic (“Officer Kovic”) was
facilitating that day. When Officer Kovic first saw Decedent Allison as she
arrived at the class around 5:30 PM, he noticed that her eyes were glassy and
red, her speech was slow, and she smelled of alcohol. Decedent Allison explained
her condition to Officer Kovic by stating that she was suffering from allergies
and had taken a double dosage of her allergy medication.          Officer Kovic
requested several times that Decedent Allison take a breathalzyer examination,
but she refused.     Officer Kovic thus called the Wood County Sheriff’s
Department, which sent Quitman Police Officer David Barkley (“Officer
Barkley”) to the scene. Texas Department of Public Safety Trooper Brandon
Owens acted as backup for Officer Barkley.
      When Officer Barkley arrived, Officer Kovic told Officer Barkley that he
had requested that Decedent Allison take a breathalyzer test, but she had
refused.   Officer Barkley also requested that she take a breathalyzer
examination, but she again refused. Officer Barkley told Decedent Allison that
he could smell alcohol about her person, but she denied that she had been
drinking. Officer Barkley then performed a simple sobriety test by requesting
that she stand on one leg, but she failed the test, as she was unable to keep her
leg raised. Officer Barkley therefore placed her under arrest at approximately




                                       2
     Case: 12-40749      Document: 00512242220         Page: 3    Date Filed: 05/15/2013



                                      No. 12-40749

6:37 PM and transported her to the Wood County Jail (“Jail”), where she arrived
at approximately 7 PM.1
       Officer Barkley’s arrest report stated: “Suspect arrived at Probation Office
had been drinking and stated took prescription meds not in accordance with
direction.” (capitalization in original omitted). Officer Barkley’s Complaint/With
Probable Cause Affidavit states, in pertinent part:
              I noticed the odor of an alcohol beverage emitting from
              [Decedent] Allison’s breath. I further observed she was
              confused in answering questions. Her speech was
              slurred and she was staggered [sic]. [Decedent] Allison
              stated she had misused her prescription medications.
              At this time I attempted to have [Decedent] Allison
              complete a standard field sobriety test which she could
              not. [Decedent] Allison did appear in a public place
              while intoxicated and did present a threat [illegible]
              danger to herself or others.
(capitalization in original omitted).
       Officer Kovic later attested in his affidavit that, on the day of Decedent
Allison’s arrest, she appeared intoxicated, but not so intoxicated as to require
medical help. He averred that she was able to walk without assistance and
carry on a conversation with him. He further attested that, if she had appeared
to need medical help, he would have requested emergency assistance for her.
       Defendant Jail Sergeant David Hayes (“Sergeant Hayes”) was the
supervisor at the Jail the night of Decedent Allison’s arrest, and he booked her
into the Jail. Decedent Allison was crying and upset because she was arrested
and would be unable to see her grandchildren the next day as she had planned.
Sergeant Hayes used a screening form to obtain information from her regarding
any “suicide and medical and mental impairments.” Sergeant Hayes noted her


       1
         While the arrest report indicates the arrest time was 6:37 PM and booking time was
7 PM, we note that the parties and the district court use slightly different times for these
events; these differences are immaterial to the issues presented on appeal, however.

                                             3
    Case: 12-40749     Document: 00512242220     Page: 4   Date Filed: 05/15/2013



                                  No. 12-40749

medications as “Paxil, Disapam [sic], [and] Clamara [sic],” and Decedent Allison
reported to him that she attempted suicide a year earlier by using pills because
she was depressed. In response to the screening form’s question, “Observed to
be under the influence of alcohol drugs or withdrawal?” Sergeant Hayes
answered, “No.” In response to the question, “Does arresting officer or any other
person believe that the inmate is at risk due to a medical condition, mental
illness, mental retardation, or suicide concern?” he also answered, “No.” In his
deposition, Sergeant Hayes testified that, while he did not recall whether he had
read the specific information in Officer Barkley’s arrest report that Decedent
Allison had taken prescription drugs not in accordance with directions, he
typically reads arrest reports when a new inmate is booked into the Jail.
      Several Jailers testified in deposition regarding Decedent Allison’s
condition when she arrived at the Jail. Defendant Jailer Joshua Dean (“Jailer
Dean”) testified that Decedent Allison did not appear to be in any medical
distress during the booking process: she was not falling down, vomiting, or
bleeding, and she was coherent, able to stand on her own, and capable of
answering all of Jailer Dean’s questions. Defendant Jailer Cynthia Hyatt
(“Jailer Hyatt”) likewise testified that Decedent Allison exhibited no signs of
medical distress. Additionally, Jailer Hyatt testified that she observed Decedent
Allison from 7 PM until 8:30 PM, that she was doing “okay,” and that by 8:30
PM, she was sleeping. Jailer Hyatt further testified that she asked Decedent
Allison if she needed anything at one point, but Decedent Allison said that she
did not. Defendant Jailer Bobbye Leffel (“Jailer Leffel”) also assisted with
Decedent Allison’s booking by conducting the pat-down search. Jailer Leffel
testified that Decedent Allison was “highly upset” about not getting to see her
grandchildren and “just appeared to be intoxicated.” Jailer Leffel further
testified that Decedent Allison was able to carry on a conversation and did not
stumble, fall, or trip on the way to her cell.

                                         4
    Case: 12-40749         Document: 00512242220        Page: 5     Date Filed: 05/15/2013



                                       No. 12-40749

      On the other hand, Defendant Jailer Michael Allison (“Jailer Allison”)2
noticed Decedent Allison “passed out” on the bench in her cell around 8 PM. By
“passed out,” Jailer Allison meant “she was laid down asleep, and I know she
had got brought in for PI [public intoxication], for some sort of intoxication.” Due
to Jailer Allison’s knowledge that Decedent Allison was arrested for “some sort
of intoxication,” he asked Defendant Jailer Ryan Zeller (“Jailer Zeller”) if
Decedent Allison “was messed up with pills or alcohol.” However, Jailer Allison
also testified that he “didn’t know how messed up” she was but she “looked fine,”
despite the fact that she was passed out.
      Various Jailers testified that they walked by Decedent Allison’s cell
approximately every thirty minutes at least to check on her, including to make
sure that she was still breathing. For example, Jailer Leffel testified that
Decedent Allison appeared to be fine at one point, by which she meant Decedent
Allison was breathing and snoring.
      At approximately 9 PM, Decedent Allison’s husband went to the Jail and
asked to speak with his wife. The husband appeared concerned and had brought
Decedent Allison’s medication with him. He told Jailer Dean that he believed
that Decedent Allison “might have taken something,” but he was not sure what.
When Jailer Dean asked for more information, the husband did not provide any.
Some of the Jailers attempted to rouse Decedent Allison to speak with her
husband, but Allison merely moaned and mumbled; she did not fully wake up.
Jailer Dean asked the husband to wait until another officer relieved him so that
he and the husband could speak more, but the husband left the Jail before Jailer
Dean returned.
      Jailer Dean relayed his conversation with Decedent Allison’s husband to
Sergeant Hayes, to which Sergeant Hayes responded, “Keep a close eye on her.”


      2
          There is no relation between Decedent Allison and Jailer Allison.

                                              5
    Case: 12-40749     Document: 00512242220      Page: 6   Date Filed: 05/15/2013



                                  No. 12-40749

Regarding these instructions, Jailer Dean later testified, “That’s all we were
doing to start with . . . . We already knew that information [regarding the
prescription medication] from the book-in report. [The husband] wasn’t telling
us anything we didn’t already know.” In response to a question, Jailer Dean
clarified that the Jail staff already had received information that Decedent
Allison “might have been taking prescription medication.” He stated, “We
received that in the book-in packet as well as her husband stated [sic], but we
did not know for a fact that she was. We’re not doctors.” The Jailers variably
testified that they closely monitored Decedent Allison for the rest of the night in
intervals of fifteen to thirty minutes.
      At approximately 11:15 PM, Sergeant Hayes noticed that Decedent Allison
had not changed positions in a while, and he could not tell whether she was
breathing by looking into her cell. He banged on her door but received no
response. He thus asked Jailer Zeller to enter the cell with him, and they tried
to wake her, but were unable to do so. When Jailer Zeller noted that she had no
pulse, they presumed she had died. Sergeant Hayes called his captain, as well
as dispatch to call an ambulance. The ambulance arrived shortly after midnight.
None of the Jailers attempted to resuscitate Decedent Allison after they
discovered she had no pulse. Appellants assert that no one on the Jail staff was
certified to perform cardiopulmonary resuscitation (“CPR”).
      The Medical Examiner’s autopsy report states, “It is my opinion that
Laura Janette Allison, a 54 year old white woman, died from acute ethanol
intoxication. Although diazepan, in connection with ethanol can depress the
respiratory drive, the levels were low and had minimal, if any, contribution to
the death.” The toxicology report noted .39% ethanol, .07mg/l diazepam, and
.21mg/l demethyldiazpam.
      In addition to the foregoing facts surrounding Decedent Allison’s death at
the Jail, both parties presented evidence of the Jail’s policies and practices with

                                          6
     Case: 12-40749        Document: 00512242220        Page: 7   Date Filed: 05/15/2013



                                        No. 12-40749

respect to inmates requiring medical care. Appellees assert that they have
presented evidence demonstrating that: 1) there have been three deaths at the
Jail since 2006; 2) there is no policy requiring medical staff onsite at the Jail at
night; 3) the Jail’s policy is to leave decisions about whether to contact medical
personnel to the discretion of the Jailers on duty; 4) most Jailers are not trained
in CPR or “basic lifesaving measures”; and 5) none of the Jailers were disciplined
for failing to provide Decedent Allison with medical treatment, and the Jail has
made no changes to its policies since her death. Appellants assert that they
have presented evidence indicating that: 1) the Jail’s policy is not to accept
inmates who are so intoxicated that their health might be in danger; and 2) the
Jail’s policy is to obtain medical attention for any inmate who needs it.
      Appellees–Decedent Allison’s Estate and her two children–filed their
complaint on March 2, 2011, alleging that Appellants treated Decedent Allison’s
serious medical needs with deliberate indifference while she was incarcerated
at the Jail on public intoxication charges. Appellees named as defendants all of
the Jailers who were on duty the night Decedent Allison died, as well as Sheriff
Bill Wansley (“Sheriff Wansley”) and Wood County, Texas (“County”).3 On April
3, 2012, Appellants moved for summary judgment, arguing that the individual
defendants were entitled to qualified immunity and that the County does not
have a policy, custom, or practice of treating inmates’ constitutional rights with
deliberate indifference.        After holding a hearing, the district court denied
Appellants’ motion on July 3, 2012.                Appellants timely filed a notice of
interlocutory appeal.
                                     II. DISCUSSION
A.    Jurisdiction




      3
          The County is not a party to this appeal.

                                               7
     Case: 12-40749    Document: 00512242220      Page: 8   Date Filed: 05/15/2013



                                  No. 12-40749

      “Ordinarily, we do not have jurisdiction to review a denial of a summary
judgment motion because such a decision is not final within the meaning of 28
U.S.C. § 1291.” Gobert v. Caldwell, 463 F.3d 339, 344 (5th Cir. 2006) (quoting
Palmer v. Johnson, 193 F.3d 346, 350 (5th Cir. 1999)). However, “[t]he denial
of a motion for summary judgment based on qualified immunity is immediately
appealable under the collateral order doctrine to the extent that it turns on an
issue of law.” Manis v. Lawson, 585 F.3d 839, 842 (5th Cir. 2009) (citation and
internal quotation marks omitted). Our jurisdiction on appeal is limited. We
have jurisdiction to determine whether a factual dispute is material, but not
whether it is genuine. Id. at 842-43 (citation omitted). “A district court’s
decision to deny qualified immunity on a motion for summary judgment is ‘not
appealable if [it is] based on a claim regarding the sufficiency of the evidence.’”
Gobert, 463 F.3d at 344 (alteration in original) (citations omitted). Thus, “if the
district court concludes that the summary judgment record raises a genuine
issue of material fact with respect to whether . . . qualified immunity is
applicable, then that decision is not immediately appealable[.]” Id. (citations
omitted). “The scope of clearly established law and the objective reasonableness
of those acts of the defendant that the district court found the plaintiff could
prove at trial are legal issues we review de novo.” Thompson v. Upshur Cnty.,
Tex., 245 F.3d 447, 456 (5th Cir. 2001) (citations omitted).
      We conclude, as a threshold matter, that we have jurisdiction to determine
the materiality of the factual disputes here, and we address those factual
disputes in our section entitled, “Qualified Immunity Applied Here,” infra.
B.    Standard of Review
      The standard of review for “an interlocutory appeal asserting qualified
immunity differs from the standard employed in most appeals of summary
judgment rulings.” Kinney v. Weaver, 367 F.3d 337, 347 (5th Cir. 2004) (en
banc). We accept the plaintiffs’ version of events as true and examine “only

                                        8
     Case: 12-40749    Document: 00512242220      Page: 9   Date Filed: 05/15/2013



                                  No. 12-40749

whether the district court erred in assessing the legal significance of the conduct
that the district court deemed sufficiently supported for purposes of summary
judgment.” Id. at 348 (citations omitted). We review this question de novo. Id.
at 349.
C.    Qualified Immunity
      Generally, government officials performing discretionary functions have
qualified immunity, which shields against civil damages liability, so long as their
actions reasonably could have been thought consistent with the rights they are
alleged to have violated. Anderson v. Creighton, 483 U.S. 635, 638 (1987);
Gobert, 463 F.3d at 345 (citation omitted). To determine whether defendants are
entitled to qualified immunity, we ask: (1) whether the facts, taken in the light
most favorable to the party asserting the injury, show that the defendants’
conduct violated a constitutional right, and (2) whether the right violated was
clearly established at the time of the defendants’ alleged conduct. See Pearson
v. Callahan, 555 U.S. 223, 232 (2009) (citing Saucier v. Katz, 533 U.S. 194, 201
(2001), overruled in part by Pearson, 555 U.S. at 236) (other citations omitted).
While it is often appropriate to answer these two questions sequentially, courts
are allowed to exercise their “sound discretion in deciding which of the two
prongs of the qualified immunity analysis should be addressed first in light of
the circumstances in the particular case at hand.” Id. at 236.
      “‘Clearly established’ means that the ‘contours of the right must be
sufficiently clear that a reasonable official would understand that what he is
doing violates that right.’” Thompson, 245 F.3d at 457 (quoting Anderson, 483
U.S. at 640). “The defendant’s acts are held to be objectively reasonable unless
all reasonable officials in the defendant’s circumstances would have then known
that the defendant’s conduct violated the United States Constitution or the
federal statute as alleged by the plaintiff.”      Id. (citations omitted).   The
“defendant’s circumstances” includes facts that the defendant knows.           Id.

                                        9
     Case: 12-40749    Document: 00512242220      Page: 10    Date Filed: 05/15/2013



                                   No. 12-40749

“However, because qualified immunity turns only upon the objective
reasonableness of the defendant’s acts, a particular defendant’s subjective state
of mind has no bearing on whether that defendant is entitled to qualified
immunity.” Id. (citations omitted). “An official is eligible for qualified immunity
even if the official violated another’s constitutional rights.”       Id. (citations
omitted). “The Supreme Court has characterized the doctrine [of qualified
immunity] as protecting ‘all but the plainly incompetent or those who knowingly
violate the law.’” Cozzo v. Tangipahoa Parish Council-President Gov’t, 279 F.3d
273, 284 (5th Cir. 2002) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
       “Whether an official’s conduct was objectively reasonable is a question of
law for the court, not a matter of fact for the jury.” Brown v. Callahan, 623 F.3d
249, 253 (5th Cir. 2010) (citation omitted).
D.     Constitutional Right to Reasonable Medical Care
       Pretrial detainees have a constitutional right not to have confining officials
treat their serious medical needs with deliberate indifference, under the Due
Process Clause of the Fourteenth Amendment. See Jacobs v. W. Feliciana
Sheriff’s Dep’t, 228 F.3d 388, 393 (5th Cir. 2000) (“Unlike convicted prisoners,
whose rights to constitutional essentials like medical care and safety are
guaranteed by the Eight[h] Amendment, pretrial detainees look to the
procedural and substantive due process guarantees of the Fourteenth
Amendment to ensure provision of these same basic needs.” (citing Bell v.
Wolfish, 441 U.S. 520 (1979)). This right was clearly established law at the time
of the incident in question.
       1.    Standards for Section 1983 Individual Liability
       Appellees have alleged that the individual officers were deliberately
indifferent to Decedent Allison’s serious medical need, given her cause of death–
acute ethanol poisoning. “It is well-settled in the law that ‘a state official’s
episodic act or omission, violates a pretrial detainee’s due process rights to

                                         10
    Case: 12-40749         Document: 00512242220           Page: 11     Date Filed: 05/15/2013



                                         No. 12-40749

medical care . . . if the official acts with subjective deliberate indifference to the
detainee’s rights.’”4 Id. at 393 (citation omitted). In order to demonstrate
subjective deliberate indifference, a plaintiff must present evidence: “(1) that
each defendant had subjective knowledge of facts from which an inference of
substantial risk of serious harm could be drawn, (2) that each defendant actually
drew that inference; and (3) that each defendant’s response to the risk indicates
that the [defendant] subjectively intended that harm occur.” Tamez v. Manthey,
589 F.3d 764, 770 (5th Cir. 2009) (citation and internal quotation marks
omitted). Deliberate indifference cannot be inferred merely from a negligent or
even a grossly negligent response to a substantial risk of serious harm. See Hare
v. City of Corinth, 74 F.3d 633, 645, 649-50 (5th Cir. 1996) (en banc) (citations
omitted). “Deliberate indifference is an extremely high standard to meet.”
Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).
       2.      Standards for Section 1983 Supervisory Liability
       “Under [42 U.S.C. § 1983 (“Section 1983”)], supervisory officials are not
liable for the actions of subordinates on any theory of vicarious liability.”
Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987) (citations omitted); see also
Roberts v. City of Shreveport, 397 F.3d 287, 292 (5th Cir. 2005) (citation omitted).
Where, as here, a sheriff is not personally involved in the acts that allegedly
deprived the plaintiff of her constitutional rights, that sheriff is liable under
Section 1983 if: “1) the sheriff failed to train or supervise the officers involved;
2) there is a causal connection between the alleged failure to supervise or train


       4
         Appellees’ claim against the individual defendants is properly analyzed as an “episodic
act or omission” case, rather than a “condition of confinement” case. See Scott v. Moore, 114
F.3d 51, 53 (5th Cir. 1997) (en banc) (“In an ‘episodic act or omission’ case, an actor usually is
interposed between the detainee and the municipality, such that the detainee complains first
of a particular act of, or omission by, the actor and then points derivatively to a policy, custom,
or rule (or lack thereof) of the municipality that permitted or caused the act or omission.”).
If a case falls under the “episodic act or omission” category, we apply the deliberate
indifference standard. Id. at 54 (citation omitted).

                                               11
     Case: 12-40749      Document: 00512242220     Page: 12    Date Filed: 05/15/2013



                                    No. 12-40749

and the alleged violation of the plaintiff’s rights; and 3) the failure to train or
supervise constituted deliberate indifference to the plaintiff’s constitutional
rights.” Thompson, 245 F.3d at 459 (citations omitted).
         “Proof of more than a single instance of the lack of training or supervision
causing a violation of constitutional rights is normally required before such lack
of training or supervision constitutes deliberate indifference.” Id. (citations
omitted). Generally, the plaintiff must demonstrate at least a pattern of similar
violations. Id. (citation omitted). Moreover, “the inadequacy of training must
be obvious and obviously likely to result in a constitutional violation.” Id.
(citations omitted).
E.       Qualified Immunity Applied Here
         1.    Individual Jailers
         The Jailers argue that they have presented uncontroverted evidence that
they did not treat Decedent Allison’s serious medical needs with deliberate
indifference. They further argue that, even if they did treat her medical needs
with deliberate indifference, their actions were objectively reasonable.
Accordingly, they argue that they are entitled to immunity from suit on this
basis.
         Appellees contend that the evidence illustrates that the Jailers both had
“subjective knowledge of facts from which an inference of substantial risk of
serious harm could be drawn” and “that each defendant actually drew that
inference.” See Tamez, 589 F.3d at 770 (citation and internal quotation marks
omitted). Specifically, Appellees allege that the Jailers knew that Decedent
Allison was extremely intoxicated and had taken prescription medication in
greater dosages than necessary, a combination which could be deadly. Further,
Appellees argue that the Jailers’ actions prove that they actually drew this
inference, in light of their frequent monitoring of Decedent Allison to ensure that
she was still breathing. Appellees further argue that the genuine disputes of

                                          12
    Case: 12-40749     Document: 00512242220      Page: 13    Date Filed: 05/15/2013



                                   No. 12-40749

fact as to both the Jailers’ knowledge regarding Decedent Allison’s ingestion of
prescription drugs and her apparent physical condition upon arriving at the Jail
preclude summary judgment in the Jailers’ favor on their qualified immunity
defense. The district court agreed with Appellees, concluding that the Jailers
were not entitled to qualified immunity because there was “conflicting summary
judgment evidence on the issue of the Defendants’ knowledge regarding Allison’s
medical condition.”
      We conclude, however, that Appellees’ deliberate indifference claim fails,
as they present no evidence that the Jailers “subjectively intended that harm
occur.” See Tamez, 589 F.3d at 770 (citation omitted). To the contrary, the
Jailers’ constant monitoring of Decedent Allison and their attempts to rouse her
to speak to her husband and take her medication suggest that they did not
subjectively intend harm to befall her. “Even if those steps were ‘ineffectual,’
they do not demonstrate deliberate indifference.” Southard v. Tex. Bd. of
Criminal Justice, 114 F.3d 539, 554 (5th Cir. 1997); see also Farmer v. Brennan,
511 U.S. 825, 835 (1994) (noting that deliberate indifference “entails something
more than mere negligence”). Appellees have presented no evidence to suggest
that the Jailers had this subjective intent to harm, nor evidence to suggest that
they “responded with deliberate indifference” to a risk of serious harm. See
Hare, 74 F.3d at 650 (emphasis added).
      Further, even if Appellants treated Decedent Allison’s medical needs with
deliberate indifference in violation of her constitutional rights, their actions were
objectively reasonable. See Brown, 623 F.3d at 253 (“If the defendant’s actions
violated a clearly established constitutional right, the court then asks whether
qualified immunity is still appropriate because the defendant’s actions were
‘objectively reasonable’ in light of ‘law which was clearly established at the time
of the disputed action.’” (citation omitted)); id. (“Whether an official’s conduct
was objectively reasonable is a question of law for the court, not a matter of fact

                                         13
   Case: 12-40749     Document: 00512242220     Page: 14   Date Filed: 05/15/2013



                                 No. 12-40749

for the jury.”). Viewing the facts in the light most favorable to Appellees, the
Jailers had knowledge that: Decedent Allison was very intoxicated, had taken
prescription drugs not in accordance with directions, and had attempted to
commit suicide using pills a year earlier. Specifically, with respect to the
medication, the evidence demonstrates that she either took twice her normal
dosage of allergy medicine, as she stated to Officer Kovic, or more vaguely, that
she took the medicine “not in accordance with directions” or “not like she was
supposed to.” This evidence is a far cry from a suggestion that she overdosed on
pills or took an unusually large amount. Moreover, Appellees have presented no
evidence to indicate that Decedent Allison’s physical condition exceeded
anything beyond perhaps significant intoxication. Officer Barkley’s probable
cause affidavit states that: 1) he noticed the odor of an alcoholic beverage
emitting from her breath; 2) she was confused in answering questions; 3) her
speech was slurred; 4) she was unsteady on her feet; 5) she stated she had
misused her prescription medications; 6) she failed a field sobriety test; and 7)
she presented a danger to herself or others. On these facts, we cannot say that,
by frequently monitoring Decedent Allison and allowing her to sleep, “all
reasonable officials in the defendant[s’] circumstances would have then known
that the defendant[s’] conduct violated the United States Constitution or the
federal statute.” See Thompson, 245 F.3d at 457 (citations omitted).
      Indeed, it seems objectively reasonable for the Jailers to allow an
intoxicated inmate to “sleep it off,” with periodic monitoring to safeguard her
well-being. As the Fourth Circuit aptly has stated:
            [The deceased inmate’s] symptoms hardly distinguish
            him from the multitude of drug and alcohol abusers the
            police deal with everyday. [The deceased inmate] was
            found in possession of drugs while acting irrationally
            and slurring his speech. However, an officer could
            hardly be faulted under [Estelle v. Gamble, 429 U.S. 97
            (1976)] for believing that [the deceased inmate] needed

                                       14
    Case: 12-40749     Document: 00512242220      Page: 15    Date Filed: 05/15/2013



                                   No. 12-40749

             nothing so much as to sleep it off. To accept appellant’s
             claim would be to mandate as a matter of constitutional
             law that officers take all criminal suspects under the
             influence of drugs or alcohol to hospital emergency
             rooms rather than detention centers. That would be a
             startling step to take.

Grayson v. Peed, 195 F.3d 692, 696 (4th Cir. 1999). While the result here was
tragic, we cannot say that all, or even most, reasonable officers would not have
done the same, absent an inmate’s additional external manifestations of medical
distress.
      We note that the district court here ruled that the existence of factual
disputes precluded a finding that the Jailers were entitled to qualified
immunity. Accordingly, we emphasize our conclusion, on the basis of the
materiality of those disputed facts in the light most favorable to Appellees, that
the Jailers here are entitled to qualified immunity. See Manis, 585 F.3d at 842
(citation omitted) (“Where . . . the district court finds that genuinely disputed,
material fact issues preclude a qualified immunity determination, this court can
review only their materiality, not their genuineness.”). We therefore reverse the
district court’s denial of qualified immunity for the individual Jailers.
      2.     Sheriff Wansley
      Appellees assert that they have presented evidence demonstrating that:
1) there have been three deaths at the Jail since 2006; 2) there is no policy
requiring medical staff onsite at the Jail at night; 3) the Jail’s policy is to leave
decisions about whether to contact medical personnel to the discretion of the
Jailers on duty (who are ill-equipped to make this determination); 4) most
Jailers are not trained in CPR or “basic lifesaving measures”; and 5) none of the
Jailers were disciplined for failing to provide Decedent Allison with medical
treatment, and the Jail has made no changes to its policies since her death.
Appellants argue that they have presented evidence indicating that: 1) the Jail’s


                                         15
    Case: 12-40749     Document: 00512242220      Page: 16   Date Filed: 05/15/2013



                                  No. 12-40749

policy is not to accept inmates who are so intoxicated that their health might be
in danger; and 2) the Jail’s policy is to obtain medical attention for any inmate
who needs it.
      The district court concluded that if the Jailers were adequately trained
and yet they were deliberately indifferent to Decedent Allison’s serious medical
needs, then the Jailers “are at fault” for ignoring their training. The court
further stated:
            However, if defendants did not know of Allison’s
            condition or need for medical care, then fact issues
            remain as to: (1) the adequacy of Wansley’s training
            regarding recognizing a serious medical need; (2) his
            implementation of Wood County’s policies of not
            providing medical personnel on site at night who are
            able to recognize that need; and (3) whether an
            inadequacy amounted to deliberate indifference.

      We conclude, however, that Appellees have failed to demonstrate that
Sheriff Wansley was deliberately indifferent to his responsibility to train his
staff. To the contrary, the uncontroverted evidence in the record illustrates that
the Jailers receive training on obtaining medical assistance for any inmate when
needed, and that the Sheriff has promulgated this policy. Further, “[p]roof of
more than a single instance of the lack of training or supervision causing a
violation of constitutional rights is normally required before such lack of training
or supervision constitutes deliberate indifference.” Thompson, 245 F.3d at 459
(citations omitted).   The three jail deaths in the record–for unrelated or
unknown reasons–do not evidence such a pattern. Moreover, Appellees fail to
demonstrate how the Sheriff’s policies were inadequate. See id. at 459 (citations
omitted) (noting that “the inadequacy of training must be obvious and obviously
likely to result in a constitutional violation”). As Appellees fail to carry their
burden, we conclude that Sheriff Wansley is entitled to qualified immunity.
                               III. CONCLUSION

                                        16
   Case: 12-40749   Document: 00512242220     Page: 17   Date Filed: 05/15/2013



                               No. 12-40749

     Based on the foregoing, we REVERSE the district court’s denial of
summary judgment to Appellants on their qualified immunity defense, and we
REMAND for further proceedings not inconsistent with this opinion.




                                    17